Gilbert, J.
Upon careful consideration of this case, and in view of the construction placed upon § 4424 of the Civil Code (1910) by this court (Mott v. Central R., 70 Ga. 680, 48 Am. R. 595; Coleman v. Hyer, 113 Ga. 420, 38 S. E. 962; Western & Atlantic R. Co. v. Harris, 128 Ga. 394, 57 S. E. 722), we are of the opinion that the Court of Appeals properly held as follows: “A married daughter, living with and supported by her husband, cannot sue for the homicide -of her father, although it appears that she is the only minor child, and that the wife of the father had predeceased him.”

Judgment affirmed.


All the Justices concur.

Little, Powell, Smith & Goldstein, for plaintiff.
Colquitt & Conyers, for defendant.